Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a computer-implemented method or a computer-readable medium adding the email, based on the first recipient, to a first folder associated with the group accessible by the user; adding the email, based on the second recipient, to a second folder accessible by the user; and linking the email in the first folder with the email in the second folder; and in response to the user accessing the email in the first folder, causing an update to the email in the second folder via the linking (major difference in the claim not found in the prior art) as set forth in the Specification and recited in independent claim 1. Additionally, the examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a computer-readable medium adding the email, based on the first recipient, to a first folder associated with the group accessible by the user; adding the email, based on the second recipient, to a second folder accessible by the user; and linking the email in the first folder with the email in the second folder; and in response to the user accessing the email in the second folder, causing an update to the email in the first folder via the linking (major difference in the claim not found in the prior art) as set forth in the Specification and recited in independent claim 11. Finally, the examiner has found that the prior art of record does not teach, suggest, inter alia, the specific combination a computer system comprising: a first participant and a second participant, add the email to a first folder within an inbox of a user based on the first recipient and set a first status of the email in the first folder, add the email to a second folder within the inbox of the user based on the second recipient and set a second status of the email in the second folder, and link the email in the first folder with the email in the second folder (major difference in the claim not found in the prior art) as set forth in the Specification and recited in independent claim 17.

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 24, 2021